Citation Nr: 1401923	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  97-16 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected disabilities of the ankles.

2.  Entitlement to service connection for myofascial pain syndrome or fibromyalgia, to include as secondary to service-connected disabilities of the ankles.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1985 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii which, in pertinent part, denied the Veteran's claim for service connection for a neck disorder.  The RO recharacterized the Veteran's pending claims to include service connection for myofascial pain syndrome in a May 2000 statement of the case (SOC).

Jurisdiction over these matters was transferred to the San Diego, California RO in approximately June 2003 and to the Phoenix, Arizona RO in approximately December 2004.

The Board remanded the instant matters in March 2003, March 2006, January 2010 and March 2012.   

In August 2005, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of such records dated through December 2011, which were considered in the October 2012 supplemental statement of the case (SSOC).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.
REMAND

In March 2013, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 5107(a) (West 2002) and 38 C.F.R. § 20.901 (2013) as to the Veteran's claims for service connection.  That medical opinion was rendered in April 2013 and an addendum to that opinion was rendered in June 2013.  VA provided a copy of that opinion, as well as the addendum opinion, as well as the opportunity to submit additional argument and evidence to the Veteran by correspondence dated in July 2013.   See 38 C.F.R.          § 20.903 (2013).

In September 2013, the Veteran submitted a "Medical Opinion Response Form" wherein she stated that she was submitting the enclosed argument and/or evidence and that she did not waive RO consideration of the evidence.  She explicitly requested that her case be remanded to the RO for consideration of this new evidence in the first instance.  Under these circumstances, a remand is required.  38 C.F.R. §§ 20.903, 20.1304(c) (2013). 

Accordingly, the case is REMANDED for the following action:

After conducting any additional indicated development, readjudicate the issues of entitlement to service connection for a neck disorder and myofascial pain syndrome/fibromyalgia, with consideration of the additional evidence received after the issuance of the May 2011 supplemental statement case (to include the April 2013 VHA opinion, the June 2013 VHA addendum opinion and the argument received in September 2013).  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


